DETAILED ACTION
This is a non-final action in response to RCE filed on 10/04/2021.
Claims 1-20 are pending and are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.
 
Response to Arguments
Applicant’s arguments filed on 10/04/2021 with respect to claims 1-20 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 5, 10, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Forman et al. (20080103996) in view of Dasdan et al. (20160275545).

Regarding claim 1, Forman teaches a method comprising: 
Forman teaches receiving, at a label stability analyzer service, classification data indicative of device type labels assigned to endpoints in a network by a device classification service [Forman ¶0023, ¶0025, ¶0044, and ¶0064: classification data is received indicating labels/tags assigned to device types in which metrics are generated/computed for labeling using machine-learning techniques for assigning labels/tags];
counting, by the label stability analyzer service, label changes made by the device classification service [Forman ¶0059-¶0062: changes are stored with respect to relabeling, the changes stored indicates a counting of the changes]; 
determining, by the label stability analyzer service and based on one of the generated variability metrics for a particular one of the labels exceeding a threshold value, a configuration change for the device classification service that adjusts how the device classification service applies the particular label [Forman ¶0032, ¶0058, ¶0055, and ¶0062: a change in an assigned classification label is determined, thus changing a classification label illustrates a configuration change such as a change in a policy or rule (as in instructions for changing the label) wherein the samples are identified as changes based on selecting examples having scores close to the threshold]; and 
providing, by the label stability analyzer service, the configuration change to the device classification service [Forman ¶0018-¶0021, ¶0039, and ¶0042-¶0043: the change and/or provided information is sent to the classification service wherein the changes represents a different classification label to be applied to devices/endpoints]

However, Forman does not explicitly teach generating, by the label stability analyzer service, variability metrics for the device type labels based on the counted device type label changes, wherein the variability metrics indicate how often the device classification service changed a device type label assigned to a given endpoint to a different device type label during a period of time.
Dasdan teaches generating, by the label stability analyzer service, variability metrics for the device type labels based on the counted device type label changes [Dasdan ¶0007, ¶0039, ¶0050, and ¶0052: a metric is generated for device type labels (identifiers) based on the number or percentage of device label changes], 
wherein the variability metrics indicate how often the device classification service changed a device type label assigned to a given endpoint to a different device type label during a period of time [Dasdan ¶0007, ¶0039, ¶0050, and ¶0052: the metric indicates the number or percentage of device label changes wherein the metric may be further indicate that device type labels (identifiers) are stable, reliable, known, steady, etc.].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Forman with the teachings of Dasdan in order to incorporate generating, by the label stability analyzer service, variability metrics for the device type labels based on the counted device type label changes, wherein the variability metrics indicate how often the device classification service changed a device type label assigned to a given endpoint to a different device type label during a period of time.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that determines the percentage of device label changes as explained in ¶0052 of Dasdan.

Regarding claims 10 and 19, these claims do not teach or further define over the limitations in claim 1. Therefore, claims 10 and 19 are rejected for the same reasons as set forth in claim 1. 

Regarding claim 5, Forman-Dasdan teaches the method as in claim 1. 
Forman further teaches wherein the device classification service uses a machine learning-based classifier to assign device type labels to the endpoints in the network, and wherein the configuration change adjusts a confidence score used by the classifier to label endpoints with the particular device type label [Forman ¶0018-¶0020 and ¶0051: machine-learning techniques are used for assigning labels/tags and a confidence score changes based on labeling/relabeling]. The same rationale applies as in claim 1.

Regarding claims 14 and 20, these claims do not teach or further define over the limitations in claim 5. Therefore, claims 14 and 20 are rejected for the same reasons as set forth in claim 5. 

Regarding claim 9, Forman-Dasdan teaches the method as in claim 1. 
Forman further teaches further comprising: providing, by the label stability analyzer service and based on the variability metric for the particular device type label, an indication of the particular device type label to a user interface an example of a hard classification for the device classification service [Forman ¶0029 and ¶0055: an example of hard classification is provided for the classification service]. The same rationale applies as in claim 1.

Regarding claim 18, this claim does not teach or further define over the limitations in claim 9. Therefore, claim 18 is rejected for the same reasons as set forth in claim 9. 

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Forman et al. (20080103996) in view of Dasdan et al. (20160275545) in view of Koh et al. (20170161761).

Regarding claim 2, Forman-Dasdan teaches the method as in claim 1.

Koh teaches wherein the configuration change causes the device classification service to apply a less specific device type label to endpoints instead of the particular device type label [Koh ¶0056: a change in made from a more specific type to a less specific type such as from private to shared/public].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Forman-Dasdan with the teachings of Koh in order to incorporate wherein the configuration change causes the device classification service to apply a less specific device type label to endpoints instead of the particular device type label.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique for changing the device-type parameter as explained in ¶0056 of Koh.

Regarding claim 11, this claim does not teach or further define over the limitations in claim 2. Therefore, claim 11 is rejected for the same reasons as set forth in claim 2. 

Claim 3-4, 6-7, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Forman et al. (20080103996) in view of Dasdan et al. (20160275545) in view of Yang et al. (2020007391).

Regarding claim 3, Forman-Dasdan teaches the method as in claim 1.
Forman further teaches wherein the variability metrics for the device type labels are further based on pairwise distances between the device type labels according to the one or more device taxonomies [Forman ¶0057: the metrics are based on distance between similar tags/labels].
However, Forman-Dasdan does not explicitly teach wherein the device type labels are part of one or more device taxonomies.

Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Forman-Dasdan with the teachings of Yang in order to incorporate wherein the device type labels are part of one or more device taxonomies.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that accurately classifies devices as explained in ¶0009 of Yang.

Regarding claim 12, this claim does not teach or further define over the limitations in claim 3. Therefore, claim 12 is rejected for the same reasons as set forth in claim 3. 

Regarding claim 4, Forman-Dasdan-Yang teaches the method as in claim 3. 
Yang further teaches wherein at least one of the one or more device taxonomies are indicative of a device manufacturer, device models from the manufacture, and versions of the device models [Yang ¶0045: information may include version, manufacturer, tags, etc.] The same rationale applies as in claim 3.

Regarding claim 13, this claim does not teach or further define over the limitations in claim 4. Therefore, claim 13 is rejected for the same reasons as set forth in claim 4. 

Regarding claim 6, Forman-Dasdan teaches the method as in claim 1.
Forman further teaches providing, by the label stability service, a second configuration change to the device classification service when one of the feature variance metrics exceeds a feature variance threshold [Forman ¶0021, ¶0039, and ¶0042-¶0043: the change and/or provided information is sent to the classification service].


Yang teaches wherein the classification data includes traffic features used by the device classification service to assign device classification labels to endpoints in the network [Yang ¶0012 and ¶0061-¶0062: traffic analysis is used for device classification], 
the method further comprising: determining, by the label stability service and using the received classification data, feature variance metrics for the traffic features [Yang ¶0012 and ¶0061-¶0062: metrics are determined based on traffic analysis used for device classification].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Forman-Dasdan with the teachings of Yang in order to incorporate wherein the device type labels are part of one or more device taxonomies.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that accurately classifies devices as explained in ¶0009 of Yang.

Regarding claim 15, this claim does not teach or further define over the limitations in claim 6. Therefore, claim 15 is rejected for the same reasons as set forth in claim 6. 

Regarding claim 7, Forman-Dasdan-Yang teaches the method as in claim 6.
Yang further teaches wherein the second configuration change adjusts the set of traffic features associated with a device type label [Yang ¶0012 and ¶0061-¶0062: traffic analysis is used for changing tags/labels for devices]. The same rationale applies as in claim 6.

Regarding claim 16, this claim does not teach or further define over the limitations in claim 7. Therefore, claim 16 is rejected for the same reasons as set forth in claim 7. 

Claim 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Forman et al. (20080103996) in view of Dasdan et al. (20160275545) in view of Sartran et al. (20170279698).

Regarding claim 8, Forman-Dasdan teaches the method as in claim 1.
However, Forman-Dasdan does not explicitly teach further comprising: identifying, by the label stability service and based on the received classification data, a seasonal classification oscillation by the device classification service with respect to one of the endpoints.
Sartran teaches identifying, by the label stability service and based on the received classification data, a seasonal classification oscillation by the device classification service with respect to one of the endpoints [Sartran ¶0014, ¶0073, and ¶0098: a seasonal change is determined based on device characteristics].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Forman-Dasdan with the teachings of Sartran in order to incorporate identifying, by the label stability service and based on the received classification data, a seasonal classification oscillation by the device classification service with respect to one of the endpoints.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that accurately classifies devices based on semantic analysis as explained in ¶0014 of Sartran.

Regarding claim 17, this claim does not teach or further define over the limitations in claim 8. Therefore, claim 17 is rejected for the same reasons as set forth in claim 8. 







Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sharp; 20100332682: Updating multiple computing devices.

Snider; 20190138650: SYSTEMS AND METHODS FOR ELECTRONIC COMMUNICATION, COMMUNICATION NODE CLASSIFICATION, AND COMMUNICATION NODE AFFINITY MAPPING USING MACHINE LEARNING.

Alicherry; 20080002725: Two tiered packet labeling for data network traceback.

Jones; 20050044208: Mechanism for tracing back anonymous network flows in autonomous systems.

Bevilacqua; 20070299957: Method and System for Classifying Networked Devices.

Guha; 20100114899: Method and system for business intelligence analytics on unstructured data.

Shen; 20200043480: SYSTEM AND METHOD FOR PERSONALIZED NATURAL LANGUAGE UNDERSTANDING.

Lakumishok; 20180343317: Discovery Of Network Device Roles Based On Application Level Protocol Parsing In Organizational Environments.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFTON HOUSTON whose telephone number is (571)270-0616.  The examiner can normally be reached on Monday through Friday from 8:00 am until 5:00 pm eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFTON HOUSTON/             Examiner, Art Unit 2453   



/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453